Citation Nr: 1731063	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1986 to November 1990. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2016, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the Montgomery RO. Due to technical problems, a complete transcript of the hearing could not be produced and have not been associated with the record. However, the Veteran was afforded an opportunity for another hearing which he declined. Notably, the undersigned has attached the hearings notes for the May 2016 proceeding which reflects that the Veteran withdrew his claim after talking to his representative about the regulatory requirements for establishing hearing loss disability. As this withdrawal is not in writing, the Board will proceed to decide the case to allow the Veteran a more full understanding of the requirements for establishing service connection for right ear hearing loss.


FINDING OF FACT

The Veteran's right ear hearing loss does not qualify as a disability for service connection under current law.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

In the June 2017 Appellant's Brief, it was argued that "VA failed its duty to assist by failing to provide an adequate medical opinion that could be justifiably relied upon by the rating authority in order to evaluate the veteran's disability." It is not clear, however, what specific examination deficiency is being claimed. As discussed below, the dispositive issue in this case concerns whether the Veteran manifests decreased hearing acuity to the level which may be considered a disability for VA purposes. The Veteran was also afforded VA examination in December 2011 which did not disclose right ear hearing loss per 38 C.F.R. § 3.385. There is no evidence that the test results are unreliable. Additionally, the Veteran underwent audiometric examination in the clinic setting in May 2013 which also did not disclose right ear hearing loss per 38 C.F.R. § 3.385. Thus, the Board finds that the December 2011 VA examination report is adequate for rating purposes.

The Veteran asserts that he has a current right ear hearing loss disability causally related to in-service noise exposure. He has been service-connected for tinnitus caused by his military noise exposure. However, for the reasons that follow, the Board finds that the Veteran does not have a current right ear hearing loss disability under current law and his claim shall be denied.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

There are specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In order to determine the level of the Veteran's hearing, the Veteran underwent VA Compensation and Pension (C&P) examination in December 2011 and the record also includes an audiology examination in the clinic setting in May 2013. These findings demonstrate that the Veteran is suffering from some decreased hearing acuity in the right ear. However, the level of hearing loss is insufficient to qualify as a disability under current law. The specific findings of the examinations are detailed below.

A December 2011 VA examination revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
25
20
15
10
17.5
100
LEFT
15
20
15
10
15
100

The December 2011 examination has a Puretone Threshold Average of 15 for the left ear, and 17.5 for the right ear. The speech discrimination percentage is 100 for both ears.  

In May 2013, the Veteran underwent audiology examination in the VA clinic setting, which revealed the following pure tone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
20
30
20
25
98
LEFT
10
10
15
15
12.5
100

The May 2013 examination has a Puretone Threshold Average of 12.5 for the left ear, and 25 for the right ear. Speech discrimination scores reflected percentages of 98 percent in the right ear and 100 in the left. 

The May 2013 VA examination reflects the lowest level of hearing acuity and, under 38 C.F.R. §3.385, the Veteran's hearing loss does not qualify as a disability. The May 2013 clinic evaluation found that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz was not 40 decibels or greater; nor were the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz found to be 26 decibels or greater; nor were speech recognition scores using the Maryland CNC Test less than 94 percent. 38 C.F.R. § 3.385. Rather, the Veteran's highest auditory threshold was 30; the auditory thresholds for at least three frequencies were not 26; and the Veteran's speech recognition scores exceeded 94 percent. See 38 C.F.R. § 3.385. Moreover, the Veteran has not presented or identified existing audiometric testing results that meet the requirements of that regulation for hearing loss. Hence, the Veteran does not have a right ear hearing loss disability for VA purposes. The test results are controlling and clearly more probative than his lay evidence.

The Board notes that the Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). Furthermore, the Board finds the Veteran's statements concerning his noise exposure and decreased hearing are credible. But, there is a difference between decreased hearing acuity and hearing loss disability. VA regulations establish when such hearing loss reaches the level of disability for VA purposes. Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007). With respect to the extent of his decreased hearing acuity, the Board places greater probative weight to the audiometric and word list testing results - performed by trained audiologists - which provides a more objective measure of the Veteran's hearing acuity.

Without a current disability, discussion of the remaining criteria for service connection is not warranted. Here, the law requires two elements. There must be a disease or injury and a resulting disability (impairment). In the absence of a disability, compensation may not be awarded, even if there is an underlying disease. As the Federal Circuit has noted, basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation. Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty..." 38 U.S.C. §§ 1110, 1131. Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty. Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Based on the foregoing, the preponderance of the evidence is against the claim for service connection for right ear hearing loss disability. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Entitlement to a service connection for right ear hearing loss is denied




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


